Lipscomb, J.
This suit was brougli t by the defendants in error against the plaintiff in error. In the petition it is alleged that petitioner purchased at an administrator’s sale, from Coombs, adm’r of E. Gray, the plaintiff in error, a certain tract of land for four hundred dollars, for which they gave their note to the said Coombs, on which note they had been sued and judgment obtained against them for a balance due on the same in favor of said Coombs, administrator of Gray, and execution awarded ; that Coombs alleged and represented at the sale, with a fraudulent design, that the land he so sold by him as administrator was the property of his intestate, by virtue of a part of her headright being located on it, when he, Coombs, well knew that it did not belong to his intestate ; that a part of her headright had been laid upon it, which he had subsequently raised and located upon another tract or parcel of land; that the land sold had been, previous to the file of a part of Gray’s headright, located and surveyed, and was owned by Joseph Mangram ; that confiding in the purchase they had made being in good faith, they had gone on the land and made valuable improvements, amounting in value to a large sum ; that they did not know of the fraud, and that the land did not belong to the estate of the defendant’s intestate, until after the judgment awarded against them on their note to the defendant for the purchase money of the land. They pray that execution be perpetually enjoined on the judgment, and that they have judgment for the amount paid by them, and for the value of the improvements.
The defendant demurred to the petition, and assigned several causes of special exception, not necessary to notice, and denied the allegations. The case was put to the jury on the *283evidence, fully sustaining the averments in the petition, without the slightest contradiction, showing conclusively the fraud. The jury returned a verdict for the amount paid to the defendant and the valuation of the improvements made by the petitioners, for which judgment was awarded and execution ordered against the defendant, and the execution on the judgment against the petitioners was perpetually enjoined. The defendant has brought the judgment before us for revision. He has assigned various grounds of error, that would not amount to more than mere irregularities at most, and do not require any special notice. The Court did not err in refusing a new trial. There was not the slightest ground in support of the motion. The evidence fully supports the finding of the jury on the value of the improvements, and there can be no question but the fraud of the appellant made him liable for the value thereof. It is a case that needs but be stated, to see and approve the correctness of the judgment, which we have no hesitation in affirming.
Judgment affirmed.